PETITIONER APPEARING PRO SE:                 ATTORNEYS FOR RESPONDENTS:
VANESSA A. PURDOM                            CURTIS T. HILL, JR.
Vincennes, IN                                ATTORNEY GENERAL OF INDIANA
                                             ZACHARY D. PRICE
                                             SARAH H. SHIELDS
                                             DEPUTY ATTORNEYS GENERAL
                                             Indianapolis, IN

                                                                              FILED
                               IN THE                                     Feb 11 2020, 4:04 pm


                         INDIANA TAX COURT                                    CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court



VANESSA A. PURDOM,                             )
                                               )
      Petitioner,                              )
                                               )
             v.                                ) Cause No. 18T-TA-00032
                                               )
KNOX COUNTY ASSESSOR and                       )
KNOX COUNTY PROPERTY TAX                       )
ASSESSMENT BOARD OF APPEALS, and               )
INDIANA BOARD OF TAX REVIEW,                   )
                                               )
      Respondents.                             )


                    ON APPEAL FROM A FINAL DETERMINATION OF
                        THE INDIANA BOARD OF TAX REVIEW

                                 FOR PUBLICATION
                                  February 11, 2020

WENTWORTH, J.

      Vanessa A. Purdom challenges the final determination of the Indiana Board of Tax

Review denying her claim that she was entitled to a credit that capped her 2013 property

tax liability at 1% of her property's gross assessed value.    Upon review, the Court

REVERSES the Indiana Board’s final determination.
                          FACTS AND PROCEDURAL HISTORY

       On March 14, 2011, Purdom bought a single-family residence located in

Vincennes, Indiana and has lived there with her husband since that date. (See Cert.

Admin. R. at 15, 100.) The property received the homestead standard deduction in 2011-

2012 and again in 2014, but it did not receive the standard deduction for the 2013 tax

year. (See Cert. Admin. R. at 90 ¶ 8,126.)

                Homestead Standard Deduction Administrative Appeal

       On July 9, 2014, Purdom appealed to the Indiana Board, claiming the Assessor

erred by not applying the standard deduction to her property for the 2013 tax year. (See

Cert. Admin. R. at 30, 36, 99.) The Indiana Board noted that even though Purdom’s

property met the definition of a “homestead” to qualify for the standard deduction, it was

ineligible because she had failed to prove that she had filed a certified statement as

required by Indiana Code § 6-1.1-12-37(e), had otherwise properly applied for the

deduction, or was exempt from the application requirement. (See, e.g., Cert. Admin. R.

at 42 ¶ 36.) Accordingly, on September 2, 2015, the Indiana Board found Purdom’s

property was not entitled to the standard deduction for the 2013 tax year. (See, e.g., Cert.

Admin. R. at 42 ¶ 36.) Purdom did not request a rehearing of the Indiana Board’s decision

or appeal it to this Court.

                                Tax Cap Administrative Appeal

       On October 5, 2016, Purdom filed a Form 133, Petition for Correction of Error, with

the Assessor for the same property and the same year that were at issue in the final

determination above. (See Cert. Admin. R. at 89 ¶ 2.) Because no action was taken on




                                             2
her appeal, Purdom filed an appeal with the Indiana Board on July 6, 2017.1 (See Cert.

Admin. R. at 89 ¶ 2.) In this appeal, Purdom claimed that the Assessor imposed the

wrong 2013 property tax liability by applying the 2% tax cap amount, which is applicable

to property defined as “other residential property,” instead of the 1% tax cap amount that

applies to property defined as “homestead” property under Indiana Code § 6-1.1-20.6-

7.5(a)(1), (2). (See Cert. Admin. R. at 91 ¶ 11.) In response, the Assessor argued that

Purdom’s property tax liability was not entitled to the 1% tax cap because her property

had not been granted a standard deduction for 2013. (Cert. Admin. R. at 91 ¶ 11.)

      The Indiana Board explained that unlike her prior appeal, Purdom

             did not claim that she should be granted the standard
             deduction for 2013. Indeed, the parties previously litigated
             whether Purdom was wrongfully denied the standard
             deduction for 2013 . . . . We found against Purdom in that
             appeal. While we noted that the property was Purdom’s
             principal place of residence, we found that she had not filed a
             certified statement claiming the deduction for 2013 and that
             she did not qualify for any of the statutory exceptions that
             would have excused her from doing so.

(Cert. Admin. R. at 90 ¶ 10.) Accordingly, on November 14, 2018, the Indiana Board

issued its final determination that Purdom’s property was not entitled to the 1% tax cap

because it had not been granted the standard deduction for that assessment year. (See

generally Cert. Admin. R. at 88-92.)

      On December 21, 2018, Purdom filed this original tax appeal. Additional facts will

be provided as necessary.

                               STANDARD OF REVIEW

      The party seeking to overturn an Indiana Board final determination must


1
  Although Purdom filed a Form 131 with the Indiana Board, she sought to address the same
issue raised in her Form 133. (See Cert. Admin. R at 89 n. 1.)
                                            3
demonstrate to the Court that it is invalid. Kellam v. Fountain Cty. Assessor, 999 N.E.2d

120, 122 (Ind. Tax Ct. 2013), review denied. To prevail in this appeal, therefore, Purdom

must show that the Indiana Board’s final determination is arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; contrary to constitutional right,

power, privilege, or immunity; in excess of or short of statutory jurisdiction, authority, or

limitations; without observance of procedure required by law; or unsupported by

substantial or reliable evidence. IND. CODE § 33-26-6-6(e)(1)-(5) (2020). On review, the

Court will not reweigh the evidence or judge the credibility of witnesses; nonetheless, the

Court will review any questions of law arising from the Indiana Board’s factual

findings de novo. Kellam, 999 N.E.2d at 122.

                                           LAW

       Indiana annually provides a credit against a property’s tax liability variously at 1%,

2%, or 3% “of the gross assessed value of the property that is the basis for determination

of property taxes for that calendar year.” IND. CODE § 6-1.1-20.6-7.5(a) (2013) (the “Tax

Cap Statute”). The Tax Cap Statute further provides

              [t]he amount of the credit is the amount by which the person’s
              property tax liability attributable to the person’s: (1)
              homestead exceeds one percent (1%); [or] (2) residential
              property exceeds two percent (2%) . . . of the gross assessed
              value of the property that is the basis for determination of
              property taxes for that calendar year.

I.C. § 6-1.1-20.6-7.5(a).

       During the year at issue, a “homestead” was defined for purposes of the standard

deduction as, in relevant part, “an individual’s principal place of residence: (A) that is

located in Indiana; [and] (B) that: (i) the individual owns[.]”     IND. CODE § 6-1.1-12-

37(a)(2)(A), (B)(i) (2013) (emphasis added).         To determine the correct tax cap

                                             4
percentage, however, the definition of a “homestead” includes an additional element.

From January 1 through May 10, 2013, the 1% tax cap for a “homestead” was limited to

“a homestead that is eligible for a standard deduction under IC 6-1.1-12-37.” IND. CODE

§ 6-1.1-20.6-2(a) (2009) (emphasis added) (effective until May 10, 2013). Effective May

11, 2013, the General Assembly amended the definition of “homestead,” however, for tax

cap purposes to “a homestead that has been granted a standard deduction under I.C. 6-

1.1-12-37.” IND. CODE § 6-1.1-20.6-2(a) (2013) (emphasis added) (amendment effective

May 11, 2013).

                                          ANALYSIS

       The dispositive issue in this case is whether the Assessor should have capped

Purdom’s 2013 property tax liability at 1% instead of 2% of her property’s gross assessed

value. Purdom urges reversal because, among other similar arguments, the Indiana

Board did not revisit the question of whether her property should have received the

standard deduction in 2013. (See Pet’r Br. at 5.) In response, the Assessor claims the

1% tax cap cannot apply because Purdom’s property did not receive the standard

deduction in 2013:

             Prior to 2013, the tax-cap statute defined a homestead as that
             which was “eligible for a standard deduction under I.C. [6-]1.1-
             12-37.” Ind. Code § 6-1.1-20.6-2(a) (2012). In 2013, however,
             the General Assembly passed emergency legislation
             changing the definition of a homestead to that which “has
             been granted a standard deduction under I.C. [6-]1.1-12-37.”
             See 2013 Ind. Acts 257, § 28. The amendment took effect on
             May 11, 2013. Id.

             Any taxpayers wishing their 2013 assessments to be capped
             at 1% had 7 months (until January 5 of the next year) to file
             for the standard deduction with the county auditor. Ind. Code
             § 6-1.1-12-37(e) (2013). Thus, Petitioner had until January 5,
             2014 to properly file for her deduction. Although Petitioner

                                            5
             claims to have filed for the standard deduction on November
             21, 2012, the Board determined—and the Record confirms—
             that she did not.

(Resp’ts’ Br. at 7.) (See also Cert. Admin. R. at 91.) Both parties’ arguments, however,

miss the mark.

      The Indiana Board weighed the facts and credibility of the evidence, which the

Court finds no reason to disturb. Nonetheless, the Court cannot ignore the parties’ and

the Indiana Board’s misapprehension of the law in this matter.

      The statutory definition of “homestead,” which is the basis for determining what

percentage tax cap a property will receive, was changed during the 2013 calendar year.

Compare I.C. § 6-1.1-20.6-2(a) (2009) with (2013). The General Assembly enacted the

amendment to be effective on May 11, 2013, more than two months after the March 1,

2013, assessment date. I.C. § 6-1.1-20.6-2(a) (2013); see also IND. CODE § 6-1.1-2-

1.5(a)(1) (2013) (stating that prior to January 1, 2016, the annual assessment date was

March 1). Accordingly, the Court holds that the amendment requiring a property to be

granted the standard deduction did not apply to the March 1, 2013, assessment date.

      While neither party precisely identified the dispositive question of law in this matter,

the Assessor did not dispute that Purdom’s property was eligible for the 2013 standard

deduction. Moreover, both the record evidence and the Indiana Board’s own finding

indicate Purdom’s property was eligible, although not entitled, to the 2013 standard

deduction because she did not properly apply.           (See Cert. Admin. R. at 90-91.)

Therefore, the Court finds that Purdom’s property was eligible for the standard deduction

and her tax liability should not have exceeded 1% of her property’s gross assessed value

on the March 1, 2013, assessment date for the 2013 calendar year.



                                             6
                                         CONCLUSION

       The Court finds the Indiana Board’s final determination that Purdom’s 2013

property tax liability was not entitled to the 1% tax cap is contrary to law. Consequently,

the Indiana Board’s final determination is REVERSED and REMANDED for action

consistent with this decision.




                                            7